Case: 21-40437     Document: 00516309989         Page: 1     Date Filed: 05/06/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         May 6, 2022
                                  No. 21-40437                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Manuel Lopez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:19-CR-182-5


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Jose Manuel Lopez was convicted of conspiracy to possess with intent
   to distribute five kilograms and more of a mixture and substance containing
   a detectable amount of cocaine, its salts, optical and geometric isomers, and
   salts of isomers. He was sentenced to 120 months of imprisonment and five


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40437      Document: 00516309989           Page: 2     Date Filed: 05/06/2022




                                     No. 21-40437


   years of supervised release. He argues on appeal that the district court erred
   in enhancing his sentence under U.S.S.G. § 3B1.1(c) based on his role as an
   organizer, leader, manager, or supervisor and in denying him a safety-valve
   adjustment. He contends that there was not at least one “participant” in the
   offense and that he was only a middleman who received instructions from
   others during the drug transactions at issue.
          The issue whether a defendant was an organizer, leader, manager, or
   supervisor under § 3B1.1(c) is a finding of fact that is reviewed for clear error.
   United States v. Ochoa-Gomez, 777 F.3d 278, 281 (5th Cir. 2015). We review
   the issue whether Lopez was a mere middleman for clear error because he
   objected on this basis at sentencing, see United States v. Sims, 11 F.4th 315,
   324 (5th Cir. 2021), cert. denied, 142 S. Ct. 827 (2022), but we review the
   issue whether there was at least one “participant” in the offense for plain
   error only because Lopez did not present this argument in the district court,
   see United States v. Anguiano, 27 F.4th 1070, 1075 (5th Cir. 2022). To
   establish plain error, Lopez must show a clear or obvious error that affected
   his substantial rights. See Puckett v. United States, 556 U.S. 129, 135 (2009).
   If he makes this showing, this court has the discretion to correct the error if
   it “seriously affect[s] the fairness, integrity or public reputation of judicial
   proceedings.” Id. (internal quotation marks and citation omitted, alteration
   in original).
          Section 3B1.1(c) provides for a two-level enhancement “[i]f the
   defendant was an organizer, leader, manager, or supervisor in any criminal
   activity other than described in [§ 3B1.1](a) or (b).” § 3B1.1(c). To qualify
   for this enhancement, a defendant is required to have been the organizer,
   leader, manager, or supervisor of at least one other participant. § 3B1.1,
   comment. (n.2). “A ‘participant’ is a person who is criminally responsible
   for the commission of the offense, but need not have been convicted.”
   § 3B1.1, comment. (n.1).



                                           2
Case: 21-40437       Document: 00516309989          Page: 3     Date Filed: 05/06/2022




                                     No. 21-40437


          Lopez has not demonstrated under the plain-error standard of review
   that it was clear or obvious error for the district court to infer from the
   available facts that Lopez controlled at least one participant. See Puckett v.
   United States, 556 U.S. at 135; United States v. Ismoila, 100 F.3d 380, 394 (5th
   Cir. 1996).    Accordingly, Lopez has not demonstrated, based on this
   argument, that the district court plainly erred in applying the § 3B1.1(c)
   enhancement. See Puckett, 556 U.S. at 135; U.S.S.G. § 5C1.2(a) & comment.
   (n.5). As to Lopez’s argument that he was a mere middleman, the record
   supports a plausible finding under the clear-error standard of review that he
   in fact took on a role as an organizer, leader, manager, or supervisor of at least
   one “participant”; thus Lopez has not demonstrated that the district court
   committed clear error by overruling his objection to the enhancement on this
   basis and by not applying the safety-valve reduction based on his role in the
   offense.   See Ochoa-Gomez, 777 F.3d at 281-2; U.S.S.G. § 5C1.2(a) &
   comment. (n.5).
          AFFIRMED.




                                           3